INGRAHAM, Senior Circuit Judge.
These proceedings were initiated by the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (“IBT” or “the Union”) in an effort to obtain relief from a judgment the Union argues was procured through fraud on the court. In No. 80-1217, IBT appeals the denial by the District Court for the Eastern District of Virginia of its Motion to Set Aside Judgment on the grounds of fraud on that court. Great Coastal Express, Inc., v. International Brotherhood of Teamsters, 86 F.R.D. 131 (E.D.Va.1980). In Nos. 73-2393 and 73-2448, the Union has filed an original petition in this court for relief from our affirmance of the underly*1351ing judgment, Great Coastal Express, Inc. v. International Brotherhood of Teamsters, 511 F.2d 839 (4th Cir. 1975), cert. denied, 425 U.S. 975, 96 S.Ct. 2176, 48 L.Ed.2d 799 (1976), on the same grounds.1
This dispute arises out of a 1970 strike by IBT against Great Coastal. Great Coastal subsequently brought suit against IBT on two theories: (1) damages to property and equipment caused by union violence; and (2) lost business caused by illegal secondary boycotting. The union violence claim was eliminated from the case by directed verdict at the close of Great Coastal’s case in chief. The jury then awarded over $1,000,000 in damages on the secondary boycott claim, which prompted a new trial on damages alone and a second, reduced verdict. The judgment was affirmed as to both liability and damages by this court. Great Coastal Express, supra. IBT subsequently uncovered evidence that the company itself had planned and executed several of the acts of violence described during the suit, and petitioned the district court and this court for relief from the judgment. The district court concluded that company witnesses had indeed perjured themselves in the original trial, but that such facts did not constitute a fraud on the court under Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 64 S.Ct. 997, 88 L.Ed. 1250 (1944), or support an independent action for relief. For reasons developed below, we affirm the denial of relief and deny the direct petition in this court.
I. Background
A. History of this Litigation.
Great Coastal is an interstate truck carrier based in Richmond, Virginia. In 1970, the company’s employees were represented by Local 592, an affiliate of the IBT. From 1964 to March 31, 1970, the parties were signatories to the National Master Freight Agreement. Negotiations for a new agreement were unsuccessful and Local 592 went on strike in August 1970. On December 10, 1970, Great Coastal filed an action in a Virginia state court which was removed by IBT to the Eastern District of Virginia pursuant to 28 U.S.C. § 1441(b), as an action purporting to state a claim under § 8(bX4) of the Labor-Management Relations Act, 29 U.S.C. 158(b)(4), over which the United States District Courts have original jurisdiction.
The case was tried before a jury on the two theories described above, damages caused by union violence and illegal secondary boycotting. From the outset, union counsel objected to the introduction of evidence of violence that was not shown to be connected to the union. On the proffer of Great Coastal that all such evidence would ultimately be linked to the IBT, the district court permitted the company to go forward. Company witnesses testified to wide-spread and savage acts of violence directed towards its employees and property. At the close of the company’s case, however, the district court granted the union’s motion for directed verdict on the violence claims, holding that the company had failed to meet its burden under United Mine Workers v. Gibbs, 383 U.S. 715, 735-37, 86 S.Ct. 1130, 1143-44, 16 L.Ed.2d 218 (1966), of linking the acts of violence to IBT. The secondary boycott claim was allowed to go to the jury, and the jury found liability on this ground.
Although counsel for Great Coastal stated during closing argument that it had shown actual damages proximately resulting from the unlawful secondary boycott activities amounting to $942,065, the jury returned a verdict of $1,300,000. On the union’s motion for judgment notwithstanding the verdict, the district court concluded that “the damage award ... was substantially out of touch with damages allegedly proven.” 350 F.Supp. 1377, 1380 (E.D.Va. 1972). The excessive verdict, in the court’s opinion, suggested that:
*1352The jury, while well intentioned, was in spite of the Court’s instructions to the contra influenced in its consideration of damages by the gross and vicious conduct attributed to the members of the local union and their sympathizers.
Id. The court denied the motion for JNOV as to the remaining issues raised by the union, but directed a retrial on damages alone. The second jury reached a verdict of $806,093 and judgment was entered on the secondary boycott claim in that amount.
On appeal to this court, IBT argued that the district court erred in submitting to the jury the question whether the local union and its members were agents of the International; that the company had failed to demonstrate what part of its losses were caused by illegal activity as distinguished from legal activity; that the court erred in restricting the new trial to damages; and that the instructions to the second jury were inconsistent and improper. This court affirmed on all issues. Great Coastal Express, supra, 511 F.2d at 841. With respect to the partial new trial issue, the opinion of the court observed that “the union does not contest the fact that there was evidence from which a jury could find an illegal secondary boycott,” id. at 842, and further, “it goes without saying that the jury had abundant evidence” to find that IBT had committed unlawful secondary boycotting. Id. at 844. We concluded there was no basis for believing that the evidence of violence had so inflamed the jury as to fatally infect the liability verdict with prejudice, particularly in light of the district court instructions, and that IBT had not overcome the presumption of validity of a verdict. Id. at 847. Certiorari was denied by the Supreme Court and the union paid Great Coastal a total of $961,653.67, representing the judgment plus interest and costs.
In February of 1977, counsel for IBT first received information that the company had deliberately sabotaged its own equipment on at least one occasion, and had committed other acts of violence in the evident expectation that responsibility for these acts could be laid on the union. Counsel investigated these matters between March and December 1977 and turned over the results of their investigation to the Justice Department. The Department’s response in August 1978 was that the applicable statute of limitations precluded any criminal action with respect to the allegations. The Department made a similar response to an inquiry by the district court in November 1979.
IBT filed its motion to set aside the judgment in the district court on December 14, 1978. The court allowed post-judgment discovery and held a two-day evidentiary hearing. At the hearing, two of the company’s witnesses from the 1972 trial admitted that part or all of their testimony had been false, and other evidence of fraudulent company practices was introduced. Stressing that the allegations of fraud on the court all were instances of either perjury or fabricated evidence, the district court considered it unnecessary to address the evidence in greater detail but denied relief as a matter of law. The court’s decision may be briefly summarized as follows: relief under Federal Rule of Civil Procedure 60(b)(3) would be forthcoming except that the union had not filed its motion within the Rule’s one-year time limitation, and this limitation could not be evaded through use of 60(b)(6); perjury and fabricated evidence do not rise to the level of fraud on the court under the savings provisions of Rule 60(b), and that IBT had not shown attorney involvement in the fraud; and similarly that perjury and fabricated evidence were “intrinsic” rather than “extrinsic” forms of fraud and would not support an independent action in equity for relief from a judgment. Great Coastal Express v. International Brotherhood of Teamsters, 86 F.R.D. 131, 136-40 (E.D.Va. 1980). This is the principal decision appealed from.
The case was briefed and argued before this panel at the November 1980 sitting. We remanded, 639 F.2d 780, with directions that the district court supplement the record with specific findings of fact based upon the evidentiary hearing that had been *1353held. The district court provided these findings by memorandum dated August 27, 1981, and we allowed supplemental briefing and further oral argument.
B. The District Court’s Findings of Perjury and Fabricated Evidence.2
The district court found that in October of 1970 during the strike Robert Seward, an employee of Great Coastal, was ordered by Terminal Manager William Funai to get a brick or rock, take a company truck out on the road and “tear it up some.” Seward drove the company truck to Route 33 past New Kent, Virginia, broke the windshield of the truck with a brick, and fired three shots into the front of the trailer with a small caliber hand gun. Seward thereafter executed several false affidavits describing this incident, concealing the true events and claiming “unidentified persons” had sabotaged the truck. One of these affidavits was incorporated into Great Coastal’s answers to interrogatories as “direct evidence of specific instances of violence, intimidation and secondary boycotting activity.” Evidence was also adduced that Funai sent Seward and other company employees to the yards of competing companies that had hired some of the striking Great Coastal drivers, and sabotaged trucks in those yards.
After the strike, and after Local 592 had been decertified as representative of the company’s employees as the result of an election, Seward received a $500 payment from C. E. Estes, president of the company. Estes told Seward to keep the payment to himself and to consider it a “Christmas bonus or pay for a job well done.” The $500 is not reflected anywhere on the company’s books and records. Funai also received a payment, a share of the IBT judgment, of approximately $12,000. This payment was ostensibly part of the company’s profit-sharing plan; however, Funai was not employed by the company at the time of the recovery of the IBT judgment, and therefore payment of this share to Funai •was contrary to company policy regarding profit-sharing.
The district court found that Seward had falsely testified in the 1972 trial, as to the New Kent incident and the company’s role in fabricating acts of violence, and also that Funai failed to tell the complete truth in violation of his oath as a witness in that trial. The court concluded as follows:
The Court is satisfied and finds as a fact that much of the testimony offered by the plaintiff in the first trial dealing with the alleged acts of violence by the defendant were perjured.
Just as the perjurors are, regrettably, free from prosecution for perjury by virtue of the statute of limitations, the one year limitation precludes the instant defendant from relief under Rule 60(b)(3) for the reasons stated in the Court’s memorandum of February 29, 1980.
II. Discussion
At the outset, Great Coastal urges that the fraud uncovered by the union, inasmuch as it relates to acts of violence, became immaterial once the violence claim was eliminated by directed verdict. The judgment under attack, the company continues, is a secondary boycott judgment that this court has already affirmed in no uncertain terms. We note that this argument is, in effect, that any fraud in the case was harmless error, and that strictly speaking discussion of such a question should be preceded by the threshold determination of whether error has occurred at all (or, in this case, whether the fraud is the type justifying relief from judgment). Nevertheless, we will briefly consider the company’s argument here because the parties have given it some priority and it is the principal point stressed in all of the company’s submissions to this court.
The position of IBT is that once fraud enters the case in any manner, the judgment must be vitiated without further in*1354quiry as to the materiality or effect of the fraud on the judgment, citing Hazel-Atlas Glass Co. v. Hartford Empire Co., 322 U.S. 238, 64 S.Ct. 997, 88 L.Ed. 1250 (1944). In Hazel-Atlas, the successful litigant had used an article in a trade publication in support of a patent application, and subsequently defended the patent in the federal courts. However, in its zeal to assure the success of the patent, company officials had fraudulently attributed the authorship of the article to a nationally known, supposedly impartial figure when in reality the article was authored by a company patent attorney. The Supreme Court noted that whatever influence the article may or may not have had on the patent office and the courts, the company clearly thought it was material and went to some trouble to procure it. The IBT particularly relies on the following language: “[Tjhey urged the article upon the Circuit Court and prevailed. They are in no position now to dispute its effectiveness.” 322 U.S. at 247, 64 S.Ct. at 1002.
No doubt in cases like Hazel-Atlas, where a single cause of action is involved, the IBT’s position has merit. A case such as ours, where separate and independent causes of action were alleged, is in that respect somewhat different and we do not believe Hazel-Atlas provides a complete answer. We might be receptive to the company’s position that the secondary boycott judgment was insulated from the fraud if in fact the violence claim was effectively and entirely eliminated from the jury’s consideration. In such a case, materiality may well be a proper inquiry. Cf. Alberta Gas Chemicals, Ltd. v. Celanese Corp., 650 F.2d 9, 12 (2d Cir. 1981); Wilkin v. Sunbeam Corp., 466 F.2d 714, 717 (10th Cir. 1972), cert. denied, 409 U.S. 1126, 93 S.Ct. 940, 35 L.Ed.2d 258 (1973); Mas v. Coca Cola, 163 F.2d 505, 508 (4th Cir. 1947).
We cannot say with complete confidence, however, that the fraud was harmlessly excised from the case. This is primarily because of the following factual considerations. First, at the close of the first trial in 1972 the district court did instruct the jury that they were not to consider the evidence of acts of violence in reference to any damages from secondary boycotting, and that the jury should only concern itself with the second boycott claim. However, near the close of his instructions the district court also stated:
Don’t get off on those despicable acts that were testified to. We are not involved with that anymore with reference to the issue right before you except as a totality of circumstances which may or may not have any bearing on it.
Thus, there is the possibility that the perjury and fabricated evidence at issue may have been considered by the jury as part of the “totality of circumstances.” As we have noted above, in the course of ordering a partial new trial, the district court acknowledged that the jury may have been improperly influenced by the evidence of acts of violence.
Secondly, the company’s brief to this court on its prior appeal contained repeated references to the evidence of violence, with specific reference to the New Kent incident and sabotage of equipment. The company argued:
The Union’s efforts to persuade nonstriking employees to stop work were not restricted to peaceful means. Again and again, during the long period of the strike, resort was had to extreme violence. ... It would have been permissible for the jury to find, upon these facts, that the Union drew upon the force of the violent acts for its benefit. In combination with the other illegal hot cargo and secondary boycott activity, which was inextricably tied in with the violence, the company’s business was brought to a total standstill.
Such argumentation falls directly within the prescription of Hazel-Atlas quoted above, see also 322 U.S. at 241, 64 S.Ct. at 999, and we are precluded from inquiring as to its materiality or effect on this court’s decision.
A. Relief from Judgments Under Rule 60(b).
Respect for the finality of judgments is deeply engrained in our legal system. As *1355Justice Story observed, “[i]t is for the public interest and policy to make an end to litigation .so that “suits may not be immortal, while men are mortal.” Ocean Ins. Co. v. Fields, 18 F.Cas. 532, 539 (No. 10,406) (C.C.D.Mass.1841) (Story, J. sitting as Circuit Judge). See also Southern Pacific RR Co. v. United States, 168 U.S. 1, 49, 18 S.Ct. 18, 27, 42 L.Ed. 355 (1897). Equally compelling circumstances may arise, however, in which parties are entitled to be relieved of an unjust judgment arrived at through mistake, ignorance, inadvertence or misconduct. See, e.g., Publicker v. Shallcross, 106 F.2d 949, 952 (3d Cir. 1939), cert. denied, 308 U.S. 624, 60 S.Ct. 379, 84 L.Ed. 521 (1940) (“We believe truth is more important than the trouble it takes to get it.”)
Federal Rule of Civil Procedure 60 provides the terms on which these two principles are balanced. Rule 60(b)(3) allows a court to relieve a party from final judgment on the grounds of “fraud (whether heretofore denominated intrinsic or extrinsic), misrepresentation, or other misconduct of an adverse party.” A motion under 60(b)(3), however, must be made within one year after the judgment was entered. Thus, the Rule suggests that equitable considerations prevail in such cases for one year, and that the interest in finality of judgments prevails thereafter.
We are in complete accord with the conclusions of the district court that 60(b)(3) would have provided relief in this case had the union’s motion been timely, and also that 60(b)(6) (“any other reason justifying relief”) cannot be used to circumvent the one-year limitation for grounds specified previously in the rule. 86 F.R.D. at 136-37. See also Kerwit Medical Products, Inc. v. N & H Instruments, Inc., 616 F.2d 833, 836-37 n.8 (5th Cir. 1980). We therefore turn to the savings provisions in Rule 60(b).
B. “Fraud on the Court”.
IBT has continuously asserted that it seeks relief from fraud on the court under Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 64 S.Ct. 997, 88 L.Ed. 1250 (1944). Rule 60(b) specifically provides that “this rule does not limit the power of a court to . .. set aside a judgment for fraud upon the court,” and the 1946 Notes of the Advisory Committee cites Hazel-Atlas “as an illustration of this situation.”
The Supreme Court’s opinion in Hazel-Atlas reveals the following facts. Hartford-Empire Company had sought a patent for a device that manufactured glass by a process known as “gob-feeding.” Faced with “apparently insurmountable Patent Office opposition,” Hartford officials devised a scheme for the deliberate purpose of deceiving the hostile Patent Office into awarding them a patent. The scheme was to have a Hartford patent attorney prepare an article praising the process and then procure the signature of an ostensibly disinterested and respected pseudo-author. This plan was carried out and, with the article included in the application, a patent was granted. Shortly thereafter Hartford brought suit in a federal district court charging Hazel-Atlas with infringing the patent. Although the article was part of the voluminous record, the district court dismissed the suit without reference to the article on the ground no infringement was proved. On appeal, however, Hartford directed the court’s attention to the article and the court of appeals reversed, quoting the article at some length.
Hazel-Atlas had received preliminary information during the litigation that the authorship of the article was fraudulent. Following the court of appeals decision, investigation began in earnest. Although investigators for Hazel-Atlas reported little success from their discussions with the ostensible author, Hartford representatives who had been in clandestine contact with him reported “very successful results,” specifically that the “author” was cooperative and would be of great assistance. In the weeks that followed, Hartford paid the author $8000, explaining the payments as a “moral obligation” of the company although there was no prior agreement between the parties that the individual would be compensated.
Hazel-Atlas eventually brought suit only after the facts were fully disclosed in a *1356separate lawsuit. The court of appeals denied relief on the grounds that the fraud was not newly discovered, that the article was not a primary basis of its earlier decision, and that it lacked the power to set aside a decree after the expiration of the court term in which the decree was rendered. The Supreme Court reversed.
The pertinent parts of the Supreme Court’s analysis are as follows: The Court first reasserted the historical equity power of courts to set aside judgments, the enforcement of which would be manifestly unconscionable. The Court characterized the fraud as a “deliberately planned and carefully executed scheme to defraud not only the Patent Office but the Circuit Court of Appeals.” 322 U.S. at 245-46, 64 S.Ct. at 1000-01. Furthermore, the litigation involved did not merely concern the private parties but also “issues of great public moment” associated with the legal monopoly afforded by a patent. Id. at 246, 64 S.Ct. at 1001. The court concluded that the “term rule” was not a bar to equitable relief in such circumstances and directed that the original judgment be set aside. Id. at 248-51, 64 S.Ct. at 1002-04.
IBT urges that this case presents all the critical elements of fraud in the Hazel-Atlas case: specifically, that the fabricated testimony here was intended to “help along” the company’s damage suit, just as Hartford used the article to help along its patent application; and that both Hartford and Great Coastal tried to buy the silence of the conspirators. The analogy is indeed close in some respects, however we must ultimately reject it.
The federal courts that have struggled with the definition of “fraud on the court” in the context of Rule 60(b) have found such a definition elusive, see, e.g., Toscano v. Commissioner, 441 F.2d 930, 933-34 (9th Cir. 1971), but have generally agreed that the concept should be construed very narrowly, see, e.g., Kerwit Medical Products, Inc. v. N & H Instruments, 616 F.2d 833, 836-37 (5th Cir. 1980); Senate Realty Corp. v. Commissioner, 511 F.2d 929, 931, 932-33 (2d Cir. 1975). The principal concern motivating narrow construction is that the otherwise nebulous concept of “fraud on the court” could easily overwhelm the specific provision of 60(b)(3) and its time limitation and thereby subvert the balance of equities contained in the Rule. See Kupferman v. Consolidated Research & Manufacturing Corp., 459 F.2d 1072, 1078 (2d Cir. 1972); 7 Moore’s Federal Practice § 60.33 at 511 (1971). Not all fraud is “fraud on the court.” 11 Wright & Miller, Federal Practice and Procedure § 2870 at 253 (1973). Thus “fraud on the court” is typically confined to the most egregious cases, such as bribery of a judge or juror, or improper influence exerted on the court by an attorney, in which the integrity of the court and its ability to function impartially is directly impinged. See Addington v. Farmers Elevator Mutual Ins. Co., 650 F.2d 663, 668 (5th Cir.), cert. denied,- U.S. -, 102 S.Ct. 672, 70 L.Ed.2d 640 (1981); Lockwood v. Bowles, 46 F.R.D. 625, 630 (D.D.C.1969). Professor Moore’s suggested formulation is often cited, although the Toscano court observed that it still leaves many aspects of the issue unresolved:
“Fraud upon the court” should, we believe, embrace only that species of fraud which does or attempts to, defile the court itself, or is a fraud perpetrated by officers of the court so that the judicial machinery can not perform in the usual manner its impartial task of adjudging cases that are presented for adjudication. Fraud inter partes, without more, should not be a fraud upon the court, but redress should be left to a motion under 60(b)(3) or to the independent action.
7 Moore’s Federal Practice § 60.33 at 515 (1971); see also Martina Theater Corp. v. Schine Chain Theaters, 278 F.2d 798 (2d Cir. 1960) (following Moore).
In this light we cannot say that the fraud in this case presents a deliberate scheme to directly subvert the judicial process, sufficient to constitute fraud on the court. It is also apparent that the fraud here primarily concerns the two parties involved and does not threaten the public injury that a fraudulently-obtained legal monopoly did in Ha*1357zel-Atlas. 557 (1972). Cf. Comment, 60 Cal.L.Rev. 531,
Despite the confusion inherent in this doctrine, we are not totally without guideposts. We concur in the appraisal of the district court that the fraud here consists of perjury and fabricated evidence. Early in the Court’s analysis in Hazel-Atlas, the Court commented “This is not simply a case of a judgment obtained with the aid of a witness who, on the basis of after-discovered evidence, is believed possibly to have been guilty of perjury.” 322 U.S. at 245, 64 S.Ct. at 1000. Motivated at least in part by this language, courts confronting the issue have consistently held that perjury or fabricated evidence are not grounds for relief as “fraud on the court.” See, e.g., Pfizer, Inc. v. International Rectifier Corp., 538 F.2d 180, 193-95 (8th Cir. 1976), cert. denied, 429 U.S. 1040, 97 S.Ct. 738, 50 L.Ed.2d 751 (1977); Serzysko v. Chase Manhattan Bank, 461 F.2d 699, 702 (2d Cir.), cert. denied, 409 U.S. 883, 93 S.Ct. 173, 34 L.Ed.2d 139 (1972); Porcelli v. Joseph Schutz Brewing Co., 78 F.R.D. 499 (E.D.Wisc.), aff’d without opinion, 588 F.2d 838 (7th Cir. 1978); Koningsberg v. Security National Bank, 66 F.R.D. 439, 442 (S.D.N.Y.1975); Lockwood v. Bowles, 46 F.R.D. 625, 630 (D.D.C.1969). See also Restatement of Judgments § 126(2)(b). This conclusion is consistent with the general definitional principles just described. Perjury and fabricated evidence are evils that can and should be exposed at trial, and the legal system encourages and expects litigants to root them out as early as possible. In addition, the legal system contains other sanctions against perjury. See Lockwood v. Bowles, 46 F.R.D. 625 (D.D.C.1969); Shammas v. Shammas, 9 N.J. 321, 88 A.2d 204 (1952) (Brennan, J.). Fraud on the court is therefore limited to the more egregious forms of subversion of the legal process already suggested, those that we cannot necessarily expect to be exposed by the normal adversary process.
IBT also takes exception to the district court’s conclusion that fraud on the court requires involvement by attorneys. Involvement of an attorney, as an officer of the court, in a scheme to suborn perjury would certainly be considered fraud on the court. IBT points out, however, that the record in Hazel-Atlas indicates that the company “attorney” who prepared the article with the intent that it be signed by another was in fact a “patent attorney,” a title given at least at that time to any registered patent agent, and that he had not attended law school and was not the member of any bar. Other circuits have also recognized that fraud on the court can occur without the involvement of attorneys. See Toscano v. Commissioner, 441 F.2d 930, 933-34 (9th Cir. 1971); Lim Kwock Soon v. Brownell, 369 F.2d 808 (5th Cir. 1966). However, in view of our holding that the type of fraud in this case does not rise to the level of fraud on the court, we need not consider the question of attorney involvement.
We therefore conclude that the company’s actions, however reprehensible, are not tantamount to fraud on the court.3
C. Independent Action in Equity.
While the IBT initially proceeded under the theory of fraud on the court *1358under Hazel-Atlas and not under the second savings provision of Rule 60(b), the independent action in equity, the district court nevertheless considered and rejected the applicability of this doctrine and IBT has addressed the issue in its briefs. The district court followed the intrinsic/extrinsic fraud distinction described in United States v. Throckmorton, 98 U.S. 61, 25 L.Ed. 93 (1878). Under this doctrine, fraud must be “extrinsic” to justify relief, that is, fraud that actually prevented an issue from being joined or a party from making a valid claim or defense. See Bizzell v. Hemingway, 548 F.2d 505 (4th Cir. 1977) (collusion between plaintiff’s attorney and opposing party). Notwithstanding the considerable criticism leveled against the intrinsic/extrinsic distinction, see, e.g., 11 Wright & Miller, Federal Practice and Procedure § 2868 at 240 (1973), and the debate regarding the effect of Marshall v. Holmes, 141 U.S. 589, 12 S.Ct. 62, 35 L.Ed. 870 (1891), on the question, it is clear that perjury and false testimony are not grounds for relief in an independent action in the Fourth Circuit for many of the same reasons that apply to fraud on the court. See Durham v. Now Amsterdam Casualty Co., 208 F.2d 342, 345 (4th Cir. 1953); Aetna Casualty & Surety Co. v. Abbott, 130 F.2d 40, 43-44 (4th Cir. 1942); Chrysler Corp. v. Superior Dodge, Inc., 83 F.R.D. 179, 186 (D.Md.1979); Prickett v. Duke Power Co., 49 F.R.D. 116, 118 (D.S.C.1970).
Referring, apparently, to the extrinsic/intrinsic distinction, IBT argues that the independent action doctrine requires only that the fraud, if disclosed, “would have made a difference in the way . . . counsel approached the case or prepared for trial,” citing Rozier v. Ford Motor Co., 573 F.2d 1332, 1339-42 (5th Cir. 1978). Under such a formula, the union claims if it had known the truth in this case it would have thoroughly impeached the company’s witnesses. We believe the more complete inquiry is described in Addington v. Farmers Elevator Mutual Ins. Co., 650 F.2d 663, 667-68 (5th Cir.), cert. denied,- U.S. -, 102 S.Ct. 672, 70 L.Ed.2d 640 (1981):
(1) a judgment which ought not, in equity and good conscience, to be enforced;
(2) a good defense to the alleged cause of action on which the judgment is founded;
(3) fraud, accident, or mistake which prevented the defendant in the judgment from obtaining the benefit of his defense;
(4) the absence of fault or negligence on the part of defendant; and (5) the absence of any adequate remedy at law.
(Cites omitted). The particular element that is lacking in this case is a good defense to the action that the IBT was prevented from discovering or asserting because of the fraud. Both parties recognize that the judgment under attack here is the secondary boycott judgment: the union has not proffered any defense to liability for secondary boycotting that it was precluded from asserting because of the company’s perjury and we frankly cannot perceive one in light of the comments on the evidence made on the prior appeal, quoted in part supra. Relief was properly denied on this ground as well.
III. Conclusion
We affirm the district court’s denial of relief in No. 80-1217 and dismiss the petitions in Nos. 73-2393 and 73-2448. The company’s appeal No. 81-2073 is dismissed.
SO ORDERED.

. We also have No. 81-2073, an appeal by Great Coastal Express, Inc. (“Great Coastal” or “the company”), plaintiff in the original suit, from recent findings the district court has made to supplement the record at our request, and a motion to dismiss that appeal. No. 81-2073 and the motion to dismiss have been considered together with the consolidated proceedings.


. While we note Great Coastal’s objections to various findings made by the district court, the record is clear and essentially undisputed on the matters relevant to the disposition of the case.


. IBT argues that the acts of violence directly affected the damage calculation in the second trial as well, because Great Coastal’s President repeatedly mentioned the effect of violence on the company and the company’s damage study implicitly includes costs incurred by violence. As the preceding discussion indicates, we do not feel that Great Coastal has perpetrated a fraud on the court. Nevertheless the union’s argument also suggests that the damage award may be factually incorrect because the union is not responsible for any loss of profit caused by the expense of remedying company-inflicted damage. This method of attack must also be rejected. The jury was carefully instructed that the only damages recoverable were those proximately caused by illegal secondary boycott activity. We have already observed, in the prior decision of this court quoted above, that there was abundant evidence of damage caused by the second boycotting alone. The jury’s verdict was less than the company’s study projected. When the jury is properly instructed and its verdict is supported by substantial evidence, as we observed in 1975 in this case, our inquiry is ended and we cannot speculate how the particular figure was decided. Nunez v. Superior Oil Co., 572 F.2d 1119, 1124 n.6 (5th Cir. 1978); Burger Chef Systems, Inc. v. Melfred Co., 547 F.2d 786, 791 (4th Cir. 1976).